DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. patents 10,675,394 and 10,729,828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15-30 are allowed.  The following is an examiner’s statement of reasons for allowance: first means for transferring fluid (ASO) and the at least first and second outlets of the first means for transferring fluid (ASO) are sterilely and fluidly connected to the at least one inlet port of respectively the first and second sampling bags (B.12, B.10); the at least one outlet port of the first sampling bag (B.10) is fluidly and sterilely connected to the at least one inlet of the second means for transferring fluid (AS1), the at least first and second outlets of the second means for transferring fluid (AS1) are fluidly and sterilely connected to the inlet port of respectively the third and fourth sampling bags (B.20, B.22), and the at least one outlet port of the second buffer bag (B.11) is fluidly and sterilely connected to the at least one inlet of the second means for transferring fluid (AS1); and  applying acoustic field inside the channel of the means for transferring fluid (ASO) by means of an acoustic wave generator;  5Docket No. 0727-1332 transferring the content of the fluid collecting bag (B.00) in the first means for transferring fluid (ASO); and collecting blood cells in the first sampling bag (B.10) and blood plasma in the second sampling bag (B.12);  applying acoustic field inside the channel of the second means for transferring fluid (AS1) by means of the acoustic wave generator; transferring the content of the first sampling bag (B.10) and the second buffer bag (B.11) in the second means for transferring fluid (AS1); and collecting red blood cell concentrate in the third sampling bag (B.20) and platelet concentrate in the fourth collecting bag (B.22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774